Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0260249) in view of Howard (US 2011/0133699) and Chang (US 2011/0081578).
Regarding claims 1, 5, 12 and 13, Choi discloses a cathode active material comprising: 
a plurality of cathode active compound particles (see paragraph 42 which discloses producing particles of an active material) comprising a compound formula (X) (see claim 2 of Choi which discloses a composition comprising Li, Ni, Co and Mn).
Choi, however, does not explicitly disclose the claimed range of the NMC (nickel, manganese, cobalt containing) active material.
Howard also discloses a NMC containing active material (see paragraph 54).
Howard teaches a number of NMC compositions that can be used for a positive active material (paragraph 54), including some compositions that coincide with the compositions of Choi (such as Li(Mn1/3Ni1/3Co1/3O2) and also teaches known compositions that overlap the claimed range (such as Li(Mn0.1Ni0.1Co0.8O2)).  
As such, considering Choi does not explicitly teach away form other compositions of active material, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi with any of the disclosed active materials of Howard to construct a secondary battery.  Furthermore, such a modification is nothing more than merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation success.
Choi discloses the production of a positive electrode active material, but does not disclose a coating on the particles/powder containing lanthanum and titanium.
Chang also discloses a positive electrode active material (see abstract).
Chang teaches coating a positive electrode active material particle with a ion-conductive solid compound such as lithium lanthanum titanate (paragraph 34) in an amount between 0.5 to 10% by weight (paragraph 37) of the active material as well as in a thickness of 0.1 to 10 microns (paragraph 38).  Chang teaches such a coating in order to minimize reactivity of the active material to enhance high temperature stability (paragraph 30).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the lithium lanthanum titanate coating of Chang to the active material particles of modified Choi in order to minimize reactivity of the active material to enhance high temperature stability.
Regarding claim 3, Choi, as modified by Chang and Howard, does not explicitly disclose the claimed coating weight percentage, but does teach an overlapping range (see paragraph 37 of Chang).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claims 6 and 8, Choi, teaches an active material composition of (v) Li2M7O3 •(1-v)LiαCo1-σM8σO2 (see claims 1 and 3 of Choi which disclose a formula range that overlaps with the claimed formula range).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 7, Choi, as modified above, teaches the claimed composition but does not explicitly disclose a composition where alpha is between 0.95 and 0.99.  However, it is well known in the art to change the content of Lithium in an electrode active material to impact the safety, rate properties and reverse capacity (see paragraph 24 of Chang).  As the rate properties, safety and reverse capacity are variables that can be modified by adjusting the lithium ratio in the composition, the precise “alpha” value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed alpha cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the alpha value in the composition of modified Choi to obtain the desired rate properties, safety and reverse capacity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 10, Choi, as modified above, teaches the claimed composition but does not explicitly disclose a composition where alpha is between 0.95 and 0.99.  However, it is well known in the art to change the content of Lithium in an electrode active material to impact the safety, rate properties and reverse capacity (see paragraph 24 of Chang).  As the rate properties, safety and reverse capacity are variables that can be modified by adjusting the lithium ratio in the composition, the precise “alpha” value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed alpha cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the alpha value in the composition of modified Choi to obtain the desired rate properties, safety and reverse capacity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 14, Choi further discloses an average voltage of greater than 4.0 V after 5 cycles of charge and discharge (see paragraph 55 which discloses a voltage of 4.3V). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0260249) in view of Howard (US 2011/0133699) and Chang (US 2011/0081578) as applied to claim 1 above, and further in view of Qian (“Lithium Lanthanum Titanium Oxides: A Fast Ionic Conductive Coating for Lithium-Ion Battery Cathodes”, Chem. Mater. 2003, 15, 21, 3974–3990. September 23, 2003)
Regarding claim 2, Choi, as modified by Chang above, teaches a lithium lanthanum titanate coated on the active material, but stops short of disclosing the exact composition of this coating.
Qian also discloses coating an electrode active material (see abstract).
Qian teaches a well known lithium lanthanum titanate perovskite which is coated on an electrode active material to enhance conductivity (see abstract which discloses the same chemical formula as that claimed with significantly overlapping range of the value x).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to look to Qian for the composition of the protective/conductive layer of modified Choi in order to produce a protective coating on the electrode active material.  Furthermore, while the ranges of “x” in Qian are not identical to that claimed, they overlap significantly.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0260249) in view of Howard (US 2011/0133699) and Chang (US 2011/0081578, hereinafter “Chang”) as applied to claim 1 above, and further in view of Qian (“Lithium Lanthanum Titanium Oxides: A Fast Ionic Conductive Coating for Lithium-Ion Battery Cathodes”, Chem. Mater. 2003, 15, 21, 3974–3990. September 23, 2003) and Chang (US 2011/0165463, hereinafter Chang ‘463).
Regarding claim 4, Choi, as modified by Chang, teaches a lithium lanthanum titanate coated on the active material to provide a “non-reactive” layer but does not teach a layer with the claimed composition and ratios.  
Qian also discloses coating an electrode active material (see abstract).
Qian teaches a well known lithium lanthanum titanate perovskite which is coated on an electrode active material to enhance conductivity (see abstract which discloses the same chemical formula as that claimed with significantly overlapping range of the value x).  Qian also discloses a range of Li to Ti and Li to La ratios that overlap the claimed ranges (see abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to look to Qian for the composition of the protective/conductive layer of modified Choi in order to produce a protective coating on the electrode active material.  Furthermore, while the ranges of “x”, and the associated ratios of Li to La and Li to Ti, in Qian are not identical to that claimed, they overlap significantly.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Furthermore, Choi, as modified above, teaches this protective, non-reactive layer, but does not disclose adding an electrically conductive component to the coating.
Chang ‘463 also discloses coating an active material to protect it from reaction with the electrolyte (see abstract).
Chang ‘463 discloses including a carbon material, which is electrically conductive, to the coating in order to enhance electrical conductivity of the electrode along with enhancing its high temperature stability (paragraphs 37-41).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the conductive carbon of Chang ‘463 to the coating of modified Choi, in order to enhance electrical conductivity of the electrode along with enhancing its high temperature stability.

Claims 1, 3, 5-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2011/0133699) in view of Chang (US 2011/0081578).
Regarding claims 1, 5, 12 and 13, Howard discloses a cathode active material comprising: 
a cathode active compound material (such as the primary active material of the cathode as listed in claim 10 of Howard) comprising a compound formula (X) (see claim 10 of Howard which discloses a composition within the claimed range).  
Howard discloses the positive electrode active material, but does not disclose a plurality of particles of the active material coated with a coating containing lanthanum and titanium.
Chang also discloses a positive electrode active material (see abstract).
Chang teaches coating a positive electrode active material particle with an ion-conductive solid compound such as lithium lanthanum titanate (paragraph 34) in an amount between 0.5 to 10% by weight (paragraph 37) of the active material as well as in a thickness of 0.1 to 10 microns (paragraph 38).  Chang teaches such a coating in order to minimize reactivity of the active material to enhance high temperature stability (paragraph 30).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the lithium lanthanum titanate coating on particles of the active material of Chang to the active material Howard in order to minimize reactivity of the active material to enhance high temperature stability.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. On page 8, Applicant argues, with regard to the rejection of claim 3, that paragraph 37 of Chang, does not disclose any amount of coating.  The Office respectfully disagrees with this argument.  Chang (see paragraph 37 reproduced below) explicitly states an amount of coating that overlaps the claimed range.

    PNG
    media_image1.png
    105
    413
    media_image1.png
    Greyscale

On page 8, regarding claims 7 and 10 that neither Change nor Choi disclose selecting an amount of Li beneath 1.  The Office respectfully disagrees with this argument as this is precisely what Change teaches in paragraph 24 (reproduced below).

    PNG
    media_image2.png
    85
    405
    media_image2.png
    Greyscale


Related Art Not Cited
US 2014/0087261 – Discloses a coating layer on the claimed composition of the cathode active material (paragraph 19 and 22).
US 2004/0201948 – Discloses claimed active material composition of claim 1 (pargraph 78).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725